[DIRECTED SERVICES LLC STATIONERY] April 14, 2011 United States Securities and Exchange Commission treet, NE, Room 1580 Washington, DC 20549 Re: File No. 333-133155 ING GoldenSelect Guarantee Annuity Post-Effective Amendment No. 5 to Registration Statement on Form S-1 Commissioners: Pursuant to Rule 461 under the Securities Act of 1933, as amended, Directed Services LLC, as distributor, hereby respectfully requests that the effective date of this registration statement be accelerated to April 29, 2011, or as soon thereafter as practicable. Respectfully, DIRECTED SERVICES LLC By: /s/ Richard E. Gelfand Richard E. Gelfand Chief Financial Officer 1475 Dunwoody Drive West Chester, PA 19380-1478 Tel: (610) 425-3563 Fax: (610) 425-3520
